Order entered June 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01348-CR

                       JAMES MARQUETTE BRADLEY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 2-12-256

                                         ORDER
        We GRANT appellant’s May 28, 2013 motion to extend the time to file appellant’s reply

brief. The time to file appellant’s reply brief is extended until SEVEN DAYS from the date of

this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE